Citation Nr: 1023528	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbar strain, currently rated as 20 percent disabling.

2.  Entitlement to a compensable rating for service-connected 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & R.B.




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Veteran now resides in 
Georgia, so the matter is now handled by the RO in Atlanta, 
Georgia.   

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in February 2010 by the 
undersigned Veterans Law Judge. 

The issues of entitlement to service connection for 
depression, as secondary to service-connected lumbar strain 
and/or hemorrhoids, entitlement to service connection for a 
bilateral knee disorder, as secondary to service-connected 
lumbar strain, and entitlement to a total disability rating 
based on individual unemployability (TDIU) have been raised 
by the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See January 2008 VA Form 9.  
Therefore, the Board does not have jurisdiction over them and 
they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



	(CONTINUED ON NEXT PAGE)



REMAND

The Veteran is seeking a compensable rating for his 
hemorrhoids and a rating higher than 20 percent for his 
lumbar strain.  During the February 2010 BVA Hearing, the 
Veteran asserted that his disabilities have become worse 
since his last VA examination in July 2005.  

A remand is necessary in order to determine the current level 
of severity of the Veteran's hemorrhoids and lumbar strain.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  A VA examination is 
necessary to provide a thorough assessment of the severity of 
the Veteran's disabilities.

Additionally, the Veteran testified during the February 2010 
BVA hearing that he experiences spasms, shooting pain, 
numbness and tingling.  The Veteran should be afforded a VA 
neurological examination to determine which, if any, nerves 
are being affected by his service-connected hemorrhoids 
and/or lumbar strain.

Furthermore, the Veteran testified that he has applied for 
Social Security disability benefits.  See February 2010 BVA 
Hearing Transcript.  These records should be obtained and 
associated with the claims folder.

Finally, if the Veteran is receiving treatment, any updated 
treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all Social Security 
disability records.  If no records can 
be located, a written statement to that 
effect must be associated with the 
claims folder.

2.  Obtain and associate with the 
claims file all updated treatment 
records.  Ask the Veteran if he has 
received treatment from any facility 
and obtain and associate with the 
claims file any such records. 

3.  Afford the Veteran a VA examination 
to determine the current severity of 
his lumbar strain.  

Ask the examiner to discuss all findings 
in terms of 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries 
of the Spine, Diagnostic Code 5237 
(2009).  The pertinent rating criteria 
must be provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

All pertinent symptomatology and 
findings should be reported in detail, 
including range of motion measurements.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

4.  Afford the Veteran a VA examination 
to determine the current severity of 
his service-connected hemorrhoids.  

Ask the examiner to discuss all findings 
in terms of 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2009).  The 
pertinent rating criteria must be 
provided to the examiner.  All indicated 
tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

All pertinent symptomatology and 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

5.  Afford the Veteran a neurology 
examination to determine which nerves 
or radicular groups, if any, are 
affected by the Veteran's disabilities.  
The examiner should identify and 
completely describe all current 
symptomatology.  The Veteran's 
complaints of nerve pain associated 
with his back and hemorrhoids must be 
addressed in the examination report.  
The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

Ask the examiner to discuss all 
findings in terms of 38 C.F.R. § 
4.124a, Diseases of the Peripheral 
Nerves Schedule of Ratings (2009).  The 
pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

6.  After all of the above actions have 
been completed and the Veteran has been 
given adequate time to respond, 
readjudicate his claims.  If the claims 
remain denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


